SANDRA K. KLINE, Appellant Below, Appellant,
v.
SUPER FRESH FOOD MARKETS, INC. and UNEMPLOYMENT INSURANCE APPEAL BOARD, Appellees Below, Appellees.
No. 71, 2010.
Supreme Court of Delaware.
Submitted: May 28, 2010.
Decided: June 1, 2010.

ORDER
MYRON T. STEELE, Chief Justice.
This 1st day of June 2010, the Court has considered the notice to show cause issued to the appellant, Sandra K. Kline, on April 21, 2010, for her failure to file the opening brief and appendix that were due to be filed on or before April 1, 2010. Kline has not responded to the notice to show cause and has not filed the opening brief and appendix. Kline's failure to respond to the notice to show cause is deemed to be her consent to the dismissal of this appeal.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.